As filed with the Securities and Exchange Commission on February 4, 2010 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 HYPERSOLAR, INC. (Name of small business issuer in its charter) Nevada 3674 26-4298300 (State or other Jurisdiction (Primary Standard Industrial (I.R.S. Employer of Incorporation or Organization) Classification Code Number) Identification No.) 93-B Castilian Dr. Santa
